                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                 )           MDL No. 2591
CORN LITIGATION,                           )
                                           )           Case No. 14-md-2591-JWL
This Document Relates to All Cases Except: )
                                           )
      Louis Dreyfus Co. Grains             )
      Merchandising LLC v. Syngenta AG,    )
      et al., No. 16-2788                  )
                                           )
      Trans Coastal Supply Co., Inc. v.    )
      Syngenta AG, et al., No. 14-2637     )
                                           )
      The Delong Co., Inc. v. Syngenta AG, )
      et al., No. 17-2614                  )
                                           )
      Agribase Int’l Inc. v. Syngenta AG,  )
      et al., No. 15-2279                  )
                                           )
_______________________________________)


                            MEMORANDUM AND ORDER

      In this multi-district litigation (MDL), by Memorandum and Order of December 7,

2018, after a hearing conducted on November 15, 2018, the Court granted final approval

of a settlement agreement resolving claims against Syngenta1 and certified a settlement

class. See In re Syngenta AG MIR 162 Corn Litig., 2018 WL 6436074 (D. Kan. Dec. 7,

2018) (Lungstrum, J.). At that time, the Court also awarded total attorney fees in the

amount of one third of the settlement fund, or $503,333,333.33, see id. at *11-16, which

fees compensated for work for the benefit for the settlement class and which also were


      1
          The Court refers to defendants in the MDL collectively as “Syngenta”.
“intended to account for all contingent fee recoveries from payments to class members

from the settlement fund,” see id. at *11, 15. On November 15, 2018, after the final

approval hearing (at which the Court had announced its intention to award one third of the

settlement fund for attorney fees), the Court appointed Ellen Reisman as special master,

pursuant to Fed. R. Civ. P. 23(h)(4), to review pending applications and to issue a report

and recommendation “concerning the Court’s initial allocation of its attorney fee award

from the settlement fund; the reimbursement of expenses from the fund; and the Court’s

approval of any requests for service awards.”           The master filed her report and

recommendation (R&R) on November 21, 2018 (Doc. # 3816). Pursuant to the Court’s

order, various attorneys filed timely objections to the R&R, and on December 17, 2018,

the Court conducted a hearing on the R&R and the objections thereto. Also participating

at the hearing were the Hon. David Herndon of the United States District Court for the

Southern District of Illinois and the Hon. Laurie Miller of the District Court of Hennepin

County, Minnesota.

       As required by the settlement agreement, the Court has consulted with Judge

Herndon and Judge Miller, and they have approved the rulings contained herein regarding

the initial allocation of fees, expenses, and service awards, as evidenced by their signatures

below. As more fully set forth below, the Court adopts the R&R in large part. The Court

concludes that the pool for individually retained private attorneys (IRPAs) should be

increased from the recommended percentage to 12 percent of the total fee award, and that

the other three pools should be reduced slightly (Kansas pool to 49 percent, Minnesota pool

to 23.5 percent, Illinois pool to 15.5 percent) to accommodate the IRPA increase. The

                                              2
remaining modifications are set forth in more detail below. The following objections are

thus sustained in part to the extent that the Court has altered the master’s

recommendations concerning the IRPA pool: Bassford Remele, P.A. (Doc. # 3823);

Hossley-Embry (Doc. # 3825); Paul Byrd Law Firm, PLLC (Doc. # 3826); Toups /

Coffman (Doc. # 3827); Clark / Phipps Group (Doc. # 3832); The Hecker Law Group (Doc.

# 3833); Watts Guerra LLP (Doc. # 3836); Shields Law Group, LLC (Doc. # 3840); and

Kirk Law Firm (Doc. # 3842). Those objections are otherwise overruled. The objection

by Heninger Garrison Davis, LLC (Doc. # 3835) is overruled in its entirety. Johnson

Becker, PLLC’s request for clarification (Doc. # 3838) is granted, as set forth below.2



       I.     Report and Recommendation and Objections Thereto

       In the R&R, the special master summarizes the history of this litigation against

Syngenta, which took place primarily on three fronts: in the federal court MDL in the

District of Kansas, in the consolidated Minnesota state court proceeding, and in federal

court in the Southern District of Illinois. As a part of that summary, the R&R contains the

master’s findings regarding the relative contributions to the ultimate settlement of the



       2
         Objectors Rademacher and Roberts, who objected to final approval of the
settlement, have filed a notice of appeal. They purport to appeal from the Court’s rulings
from the final approval hearing and any subsequent orders regarding the settlement,
attorney fees, expenses, awards, objections, and appeal bonds. Of course, the Court’s
awards of attorney fees are not final, and to the extent that there is an appealable judgment
concerning approval of the settlement, the awards discussed herein are collateral matters
that may yet be addressed by the Court despite the notice of appeal. See McKissick v. Yuen,
618 F.3d 1177, 1197 (10th Cir. 2010). These appellant objectors have not argued that the
Court may not proceed with the instant rulings.
                                             3
attorneys litigating on those three fronts, based in large part on the master’s experience

overseeing and facilitating settlement negotiations and implementation of the final

settlement.

       The master recommends a framework for allocating the $503,333,333.33 award of

attorney fees to all attorneys whose efforts contributed to the settlement class’s ultimate

recovery, as follows. All attorneys who have filed fee applications are assigned to one of

three common benefit pools – Kansas MDL, Minnesota state court, and Illinois federal

court – based primarily on where they performed their common benefit work. Specified

percentages of the total fee award are then allocated to those three pools, reflecting the

relative contributions to the settlement class recovery by the attorneys in those pools (with

further allocation within those three pools to be made in a subsequent procedure by the

three courts separately). The master recommends the following such allocations: 50

percent to the Kansas pool, 24 percent to the Minnesota pool, and 16 percent to the Illinois

pool. The master also recommends that the remaining 10 percent of the total fee award be

allocated to a pool for individually retained private attorneys (IRPAs), who would share

that allocation pro rata based on the ultimate recoveries by their claimant clients, subject

to a 10 percent cap. These fee awards from the three common benefit pools and the IRPA

pool would represent the entire amount paid to any attorneys for contingent fees with

respect to this litigation, notwithstanding any client contracts or other agreements.

       The master further recommends that certain standards be adopted for the approval

of reasonable attorney expenses, which will be paid separately from the settlement fund

(and not from the one-third attorney fee award). The master recommends that she make

                                              4
final expense determinations after receiving and reviewing additional documentation. The

master also recommends the approval of the service awards requested on behalf of various

plaintiffs.

       Ten objections to the R&R were filed by various attorneys, and those objections

may be summarized as follows. Toups / Coffman argues that the entire allocation to

attorneys should not be undertaken until claimant recoveries are known and that the

allocation should be accomplished in one phase. Heninger Garrison Davis argues that the

Illinois percentage should be increased. Clark / Phipps argues that the Illinois percentage

is too small, that the Heninger group should not be placed in the Illinois pool, and that the

IRPA percentage should be increased. Bassford Remele argues that some of the Illinois

allocation should be shifted to the IRPA pool. Watts Guerra objects to the recommended

framework and alternatively argues that the Minnesota and IRPA percentages should be

increased. Hossley-Embry argues that common-benefit time should be broadly construed

and that either the IRPA pool allocation should be increased or client contingent fee

contracts should be honored. Paul Byrd, Hecker Law Group, Shields Law Group, and Kirk

Law Firm argue that the IRPA percentage is too low or that client contracts should be

honored.

       Finally, Johnson Becker filed a request for clarification of the R&R with respect to

allocations for attorneys who performed common benefit work in more than one

jurisdiction.




                                             5
       II.       Allocation of Attorney Fees

                 A.    Applicable Legal Authority

       The Court referred to the special master the issues addressed in the R&R pursuant

to Rule 23, which allows for such a referral as provided in Rule 54, which in turn directs

the Court to Rule 53. See Fed. R. Civ. P. 23(h)(4), 54(d)(2)(D). Rule 53 sets the Court’s

standard of review: in the absence of a stipulation by the parties, the Court reviews de

novo all objections to the special master’s factual findings and legal conclusions.

       In its final approval order, the Court discussed its authority to award attorney fees

from the settlement fund. See In re Syngenta, 2018 WL 6436074, at *11. Specifically, the

Court noted that in a class action, pursuant to Fed. R. Civ. P. 23(h), it may award fees as

authorized by law, and that the settlement agreement and the common fund doctrine

authorized an award of reasonable fees in this case for all work that contributed to the

settlement, in an amount warranted by consideration of the so-called Johnson factors. See

id. at *11-12.

       In her report, the special master has recommended an approach that would award

fees to class counsel, designated lead counsel, other attorneys who performed work that

benefited the entire litigation, and attorneys who filed cases on behalf of individual clients.

The master states that her approach in this hybrid case involving a class settlement of

litigation involving class and individual claims is derived from that used by the Tenth

Circuit in Gottlieb v. Barry, 43 F.3d 474 (10th Cir. 1994), and by the Eastern District of

Pennsylvania in In re National Football League Players’ Concussion Injury Litigation

(NFL), 2018 WL 1658808 (E.D Pa. Apr. 5, 2018), appeals filed (3d Cir.). The Court agrees

                                               6
that an award of fees from the settlement fund to both attorneys who performed common

benefit work and attorneys who filed individual cases is permitted under Tenth Circuit law.

See Gottlieb, 43 F.3d at 489 (requiring fee awards both to class counsel and to other

individual counsel). No attorney has argued, either in applying for fees or in objecting to

the R&R, that the Court may not adopt such an approach.

       The special master also recommends that the Court effectively modify individual

contingent fee contracts relating to this litigation to limit any contingent recovery by

attorneys to the fees awarded and allocated by the Court in this order. After a thorough

discussion of the law, the master concludes that the Court has the authority to impose such

a limitation. Significantly, although Watts Guerra and a few other attorney applicants

questioned whether the Court has such authority in their briefs in support of their fee

applications, no attorney has objected to this conclusion in the R&R.3 The Court is

persuaded by the master’s analysis in the R&R, and it agrees that it possesses the requisite

authority to modify contingent fee contracts.

       More specifically, because the Court has certified a nationwide settlement class,

with adequate class notice and an opportunity to opt out, the requirements of due process

are satisfied here, and the Court may exercise personal jurisdiction over class members and

their counsel. See In re Diet Drugs Products Liability Litig., 282 F.3d 220, 230-31 (3d Cir.



       3
         In one footnote in its objection to the R&R, Watts Guerra takes issue with the
master’s conclusion that federal law governs whether the Court may exercise its inherent
authority to modify contingent fee contracts. Watts Guerra does not directly argue in the
objection, however, that this Court lacks the necessary authority. It instead directs its
arguments in the objection to the amount of the IRPA allocation.
                                             7
2002). Moreover, the settlement agreement authorizes the Court’s continuing jurisdiction

over the settlement and settlement fund, and the All Writs Act, 28 U.S.C. § 1651, grants

the Court authority to issue orders necessary to aid that jurisdiction. See Diet Drugs, 282

F.3d at 233-39.

       The Court also concludes that it has the legal and equitable authority to determine

the reasonableness of and modify contingent fee contracts relating to this litigation and

settlement class. As more fully set forth in the master’s legal analysis in the R&R, the

Court may exercise its inherent authority to supervise attorneys appearing before it, to act

as a fiduciary for and protect the interests of the settlement class members, and to ensure

that the integrity of the judicial process is not undermined by the recovery of unreasonable

attorney fees. In mass actions, courts have routinely reviewed and capped attorney fees.

See In re World Trade Center Disaster Site Litig., 754 F.3d 114, 126 (2d Cir. 2014). The

special master cites a number of such cases in her R&R. See Report and Recommendation

of Nov. 21, 2018 (Doc. # 3816) at 46-54. In NFL, the court adopted the conclusion of

Professor William B. Rubinstein, who had submitted an expert report, that a court presiding

over a class action or MDL has the authority to review individual fee awards and to impose

a cap on contingent fees. See NFL, 2018 WL 1658808, at *2. The special master in the

present case also relied on Professor Rubinstein’s report in NFL, and that report cites a

number of cases supporting his conclusion that “there is no doubt that [the NFL court]

possesses the authority to assess the reasonableness of each class member’s contingent fee

contract with his individually retained attorney.” See Expert Report of Professor William

B. Rubinstein (Doc. # 9526) at 14-19, In re NFL, No. 12-md-2323 (E.D. Pa.). Similarly,

                                             8
in the present action, Professor Robert H. Klonoff has submitted an expert declaration in

which he cites legal authority and concludes that the Court has the authority to review the

reasonableness of contingent fees and impose caps. See Supplemental Declaration of

Professor Robert H. Klonoff (Doc. # 3693-4) at 5-13. The Court is confident that it does

possess the authority to limit contingent fee recoveries by IRPAs in this case, as many

courts have done in other mass actions.

       A few points merit comment concerning the Court’s authority to regulate contingent

fee recovery in this case. As the master points out in the R&R, the settlement agreement,

in granting the Court jurisdiction over attorney fee liens, contemplated judicial review of

attorneys’ contingent fee arrangements. Thus, the Court’s authority to act also arises from

the settlement agreement. See, e.g., In re Vioxx Products Liability Litig., 574 F. Supp. 2d

606, 614 (E.D. La. 2008) (settlement agreement granted court express authority to review

contingent fee contracts for reasonableness).

       The Court notes that Watts Guerra supported its fee application with an expert report

by five law professors who were “doubtful that any inherent authority to rewrite fee

agreements exists here.” See Report of Miller, et al. (Doc. # 3580-2) at 18. The Court

rejects that argument. Those professors support that statement only by citing to one state

court case from Texas (because Watts Guerra’s fee contracts are governed by Texas law),

two Minnesota state court cases, and cases from the Supreme Court noting that courts

should exercise their inherent power with discretion; those cases do not create any doubt

about the Court’s authority in this regard, however. The Supreme Court has not indicated

that a court may not exercise its inherent authority in this way, and federal courts have

                                             9
routinely concluded that they may do so. As Professor Klonoff points out, the cited state

court cases do not actually support the position that a court may not exercise its inherent

authority to interfere with attorney fee contracts. See Klonoff Report, supra, at 10-11.4

Moreover, this Court necessarily applies federal law, not state law, in exercising its

inherent authority in this way. See Dunn v. H.K Porter Co., 602 F.2d 1105, 1110 n.8 (3d

Cir. 1979) (federal law applies to court’s act in supervising members of its bar and in

meeting obligations of Fed. R. Civ. P. 23).5

       In overseeing the conduct of the attorneys that practice before it, this Court has

adopted the Kansas Rules of Professional Conduct. See D. Kan. Rule 86.1(a). Those rules

require attorney fees to be reasonable, and they authorize courts to modify unreasonable




       4
          In the Texas case, the court discussed a general rule favoring the enforcement of
fee agreements, but it noted a number of exceptions that would apply here, including class
actions, common funds, and breach of fiduciary duty. See In re Polybutylene Plumbing
Litig., 23 S.W.3d 428, 436-39 (Tex. Ct. App. 2000). In one cited Minnesota case, the court
actually noted that an unreasonable contingent fee contract may not be valid. See Holt v.
Swenson, 90 N.W.2d 724, 727-28 (Minn. 1958). In the other Minnesota case, the court did
exercise its inherent authority to review attorney fees. See Irwin v. Surdyk’s Liquor, 599
N.W.2d 132, 140-42 (Minn. 1999). The five professors have not cited any case in which a
court held that it may not exercise its inherent authority in this manner.
        5
          Watts Guerra states in a footnote in its objection to the R&R that the special master
erred in concluding that federal law applies in this context. Watts Guerra argues that the
Tenth Circuit held otherwise in Chieftain Royalty Co. v. Enervest Energy Institutional
Fund XIII-A, L.P., 888 F.3d 455 (10th Cir. 2017), cert. denied, 2018 WL 4283334 (U.S.
Nov. 13, 2018). In that case, however, the court merely held that in a diversity case
involving a common-fund fee award, state law provides the method for determining the
amount of the award. The court did not hold that a federal court may not exercise its
inherent authority to limit contingent fees. Moreover, the present case is not properly
considered a diversity case for purposes of the Erie doctrine because the settlement class
was certified on the basis of claims under the federal Lanham Act.

                                               10
fee contracts. See Kan. Rules Prof. Conduct 1.5(a), (e). Those rules thus support the

Court’s exercise of authority here.

       Watts Guerra’s five professors also cite to the Restatement (Third) of the Law

Governing Lawyers, in arguing that Watts Guerra’s contingent fee contracts did not

become unreasonable because of an uncontemplated change in circumstances. See Report

of Miller, et al., supra, at 19-21. The Restatement states unequivocally, however, that a

lawyer may not charge an unreasonable fee.           See Restatement (Third) of the Law

Governing Lawyers § 34. The master concluded in the R&R that it would be unreasonable

for IRPAs to collect on their contingent fee contracts without limitation in this case, and as

discussed below, the Court agrees.6

       Finally, the Court rejects Watts Guerra’s argument that the Rules Enabling Act

prohibits Fed. R. Civ. P. 23 from abrogating contract rights under state law. Rule 23 does

not authorize the Court’s action here; rather, Rule 23 provides that a court may award fees

as authorized by law, and the limitation of contingent fee recovery in this case is authorized

by the Court’s inherent authority and the settlement agreement itself.

              B.     General Approach

       The Court adopts the special master’s general approach to the allocation of the

attorney fee award, by which the award is first allocated among the three common benefit

pools and the IRPA pool. The Court agrees with the master that this is the most reasonable



       6
         Professor Klonoff notes that one of the five professors, Brian Fitzpatrick, has
previously written that federal courts have long believed that they have inherent power to
regulate contingent fees. See Klonoff Report, supra, at 10.
                                             11
and appropriate way to allocate the fee award, for the reasons set forth in the R&R,

particularly given the hybrid nature of this litigation, which involved both class and

individual claims. Creation of the IRPA pool allows the Court to recognize the contribution

to the ultimate recovery made by the very existence of the huge number of individual

claims, while at the same time limiting fees for those attorneys to a reasonable amount.

Creation of the three common benefit pools allows for a reasonable allocation of the

remainder of the fee award based on the attorneys’ relative contributions to the recovery,

including the actual litigation of the claims against Syngenta and the negotiation and

defense of the settlement. Although there was overlap among jurisdictions, particularly

because of the great of amount of coordination among plaintiffs’ counsel, the fact that the

litigation took place primarily on the three discrete jurisdictional fronts allows the

remainder to be divided reasonably into the three pools based on a comparison of the

relative contributions to the recovery by the attorneys placed in those pools.        This

framework further allows the court most familiar with the work on a particular front to

allocate fees to particular attorneys and firms within that court’s common benefit pool.

Although the task of allocation is necessarily a difficult one, the framework recommended

by the special master most ably facilitates a reasonable allocation.

       Accordingly, the Court rejects Watts Guerra’s argument in favor of a direct award

to it of a fixed percentage of the attorney fee award. Similarly, the Court rejects the

argument by Toups / Coffman in favor of a single-stage approach undertaken after the

claimants’ recoveries are determined. No other attorney has objected to the recommended



                                             12
two-stage approach, and the Court is persuaded that the attorney fee award may be

allocated reasonably and appropriately among the pools at this time.7

              C.     IRPA Pool

       1.     First, the Court agrees with the special master that it is appropriate to include

an allocation to an IRPA pool from the total award of fees, for the reasons set forth in the

R&R. The sheer number of individual suits filed against Syngenta created enormous

pressure on Syngenta, and thus the mere existence of the IRPAs and their clients

contributed in a meaningful way to the ultimate resolution that benefits the entire settlement

class. That contribution merits an award from the common fund. The Court finds

persuasive these other reasons cited by the master in her R&R: payment of IRPA fees from

the attorney fee award is a concept reflected in the settlement agreement; such a payment

is necessary to achieve the settlement’s principle of providing similar recoveries to

similarly-situated plaintiffs (regardless of whether they retained their own counsel); and

that principle and its implementation were essential to achieving the settlement (including

because mass opt-outs could have doomed the settlement otherwise).

       2.     The Court generally agrees with the special master concerning the relative

contribution to the settlement class’s recovery by the IRPAs. The Court (after a de novo



       7
            In its objection, Toups / Coffman does not take issue with any other
recommendation in the R&R, as it states that it cannot know whether it objects to its
ultimate award of fees until that award has been determined. Of course, it will have another
opportunity to object once its common benefit pool allocation is proposed in the next phase.
Toups / Coffman does object to the R&R’s negative characterization of some of its conduct
in this litigation, but any such objection is overruled, as the Court has not considered such
conduct in determining these allocations.
                                             13
review) adopts the factual findings in the R&R concerning the relative weight of the

contributions by IRPAs and by attorneys performing common benefit work. Those

findings are persuasive in light of Ms. Reisman’s experience as special master over a long

period of time overseeing negotiation and all other aspects of the settlement through final

approval.

       As a preliminary matter, the Court rejects some objectors’ arguments that any award

to IRPAs should be governed by joint prosecution agreements (JPAs) executed among

some plaintiffs’ attorneys or Common Benefit Orders (CBOs) issued by the courts. The

R&R and the briefs of the MDL leadership address this issue at some length, and the Court

agrees with their analysis. The JPAs do not govern for a number of reasons. First, the

Court is not bound by a private agreement among attorneys. Second, the JPAs address the

issue of fees that might be recovered in multiple separation litigations, and by their terms

they do not apply to the present situation involving a nationwide settlement class. Third,

the settlement agreement, which contemplates attorney fee determinations by the Court,

expressly supersedes all other agreements. Similarly, the CBOs addressed the issue of

assessments in the event of individual recoveries, and they do not apply to this recovery by

a settlement class. For instance, this Court’s CBO of July 27, 2015, expressly states that

no such assessments will be made in the event of a class recovery, in which event fees will

be awarded by the Court. Thus, the Court is not bound by and gives no weight to the

percentages contained in the JPAs and CBOs, which were intended for and addressed

different circumstances. Any such objection to the R&R is hereby overruled.



                                            14
       Many objectors argue that IRPAs did enough work to justify a larger IRPA pool

allocation than that recommended in the R&R. In particular, they take issue with the

master’s statement that “[m]ost IRPAs did little more than recruit clients and in some cases

fill out PFSs [plaintiff fact sheets].” For instance, these objectors argue that the task of

filling out PFSs, as ordered by the courts, involved a significant amount of work; that they

devoted significant time communicating with their clients; that some IRPAs undertook

their own investigations; and that they shepherded their clients through the claims process.

       The Court agrees with the special master, however, that the relative contribution to

the ultimate recovery, based on the mere existence of individual claims (the basis for any

common fund allocation to the IRPA pool), is small when compared to the pools allocated

to attorneys who performed work that benefitted the entire settlement class, and that such

contribution is appropriately rewarded with an approximate contingent fee award of 10

percent. The time and expense incurred by IRPAs in recruiting clients does not contribute

to the ultimate recovery and does not justify an increased contingent fee. The completion

of PFSs is akin to the mere filing of individual complaints, and as addressed below,

significant labor in completing PFSs may also warrant consideration for allocation from

the three common benefit pools.          These objectors stress their efforts at client

communications, but the Court is not persuaded that post-retention communications with

farmers is substantially more onerous than client communications in any other mass action

involving consumers. Indeed, other than for purposes of completing PFSs, which the Court

has already addressed, additional substantial communication was unnecessary unless a

plaintiff was chosen as a bellwether plaintiff or was otherwise involved in discovery – in

                                            15
which case, the attorney might seek fees from the common benefits pools. Finally, the

claims process (which allowed for claims to be made online based on data provided by the

government) was intended and proved to be quite simple and streamlined, as evidenced by

the fact that more than half of the claimants were not represented by individual counsel.

The key here is that the IRPAs were relieved of having to do any work to advance their

clients’ lawsuits or to add value to their claims. Again, if any attorney did engage in such

work that could be said to benefit the overall litigation and recovery, the attorney’s

recovery would not necessarily be limited to the IRPA pool, as the attorney could also seek

an allocation of fees from the common benefit pools.8 Thus, the recommendation for an

approximate contingent fee award of 10 percent for IRPAs who performed no common

benefit work is reasonable and appropriate.

       3.     Watts Guerra and other objectors argue that such an IRPA pool allocation

would be unprecedented, in the sense that larger effective contingent fee percentages have

been permitted in other cases involving such caps, in which IRPAs shared total fees with

common benefit counsel on a more equal basis than that recommended in the R&R. The

present case must be decided on its particular facts, however, and as MDL leadership has

explained in its briefs, the other cases cited by objectors may be distinguished on the basis

of their unique facts and circumstances.




       8
         In fact, some of the attorneys objecting to the IRPA pool percentage will also
receive a large award of common benefit fees, which will substantially increase their
effective contingent fee recovery.
                                              16
       For instance, the NFL case may be distinguished on a number of bases. That case

settled relatively early, while the motion to dismiss was pending and prior to discovery or

class certification or trial. Because the case involved personal injuries, class certification

might have been problematic, which means that individual cases created more pressure on

the defendant there than in the present case. Class counsel requested fees only in the

amount of 11 percent of the settlement fund, and the court granted that request. The

settlement was a claims-made settlement, which meant that the creation of the settlement

fund itself depended on the claims process, which was complex in the sense that each claim

required a medical diagnosis. See generally NFL, 2018 WL 1635648 (E.D. Pa. Apr. 5,

2018), appeals filed (3d Cir.); NFL, 2018 WL 1658808. For all these reasons, then, a lesser

common benefit fee award and a greater IRPA contingent fee recovery was more

appropriate in NFL than in this case.

       Vioxx was also a personal injury case, and because there was no class settlement,

plaintiffs were required to engage in a complicated opt-in process. In addition, by its terms

the settlement could only proceed if at least 85 percent of eligible plaintiffs filed claims;

thus, as in NFL, the claims process was key to the creation of the settlement fund. Indeed,

the court in Vioxx noted that the settlement would not have been possible without the

contribution of the individual contract attorneys. See generally In re Vioxx Products

Liability Litig., 650 F. Supp. 2d 549 (E.D. La. 2009); Vioxx, 760 F. Supp. 2d 640 (E.D. La.

2010). In the present case, the claims process was simple and was not vital to the creation

of the settlement fund, and class actions drove the litigation against Syngenta.



                                             17
       In the Deepwater Horizon case, common benefit counsel received all of the fees that

they requested, and the court did not make any allocation between common benefit counsel

and IRPAs. In addition, the court’s contingent fee cap was 25 percent, but it made clear

that IRPAs could charge only reasonable fees, which might be less than 25 percent in many

cases in that litigation. See In re Oil Spill by the Oil Rig Deepwater Horizon, 2012 WL

2236737 (E.D. La. June 15, 2012). The Court has considered the particular circumstances

of the present case and determined that the total amount of reasonable fees does not exceed

the amount allocated to the IRPA pool, particularly because attorneys may also recover

additional fees from the common benefit pools for work that actually benefited the entire

settlement class.

       In In re Sulzer Hip Prosthesis and Knee Prosthesis Liability Litigation, an initial

settlement was reached prior to the initial case management conference in the MDL, and

common benefit counsel were awarded fees in the amount set forth in the settlement

agreement. See 268 F. Supp. 2d 907 (N.D. Ohio 2003). Thus, it is not surprising that the

common benefit counsel in that case received a lower fee award, as measured against the

IRPAs’ ultimate recovery, than in the present case, in which common benefit counsel drove

the litigation over several years and in one case obtained a favorable verdict.

       Finally, Watts Guerra claims that the present case most resembles the Drywall case,

in which the fees recovered by common benefit counsel and IRPAs resulted in a 52/48

percent split of total fees recovered. That case too may be distinguished from the present

litigation. In that case, it appears that common benefit counsel assisted individual counsel

but did not necessarily dominate the litigation as in the present case. See In re Chinese-

                                             18
Manufactured Drywall Products Liability Litigation, MDL No. 2047 (E.D. La. Jan. 31,

2018), Order and Reasons Setting Common Benefit Fees.             Moreover, IRPAs were

necessarily more involved in Drywall because they were required to oversee the

remediation that constituted much of the relief achieved in the settlement.

       The present case must be decided on its particular facts. The Court is persuaded

that an approximate 10 percent contingent fee is reasonable and appropriate in this case for

IRPAs who did not perform work (in addition to filing a case) that benefited the entire

settlement class.

       4.     Watts Guerra argues that the R&R’s math is wrong and that the IRPA pool

allocation actually results in a contingent fee closer to 7 percent. In the R&R, the master

reasons that an IRPA pool allocation of 10 percent of the total fee award approximates a

10 percent contingent fee as follows:       approximately 950M may be available for

distribution to the settlement class; less than 48 percent of claimants are represented by

counsel; application of that same percentage to claimant bushels means that approximately

456M will be recovered by IRPA clients; and a 10 percent contingent fee would account

for 45.6M of the 50.3M IRPA pool, with some leeway to accommodate a larger actual

recovery by IRPA claimants.

       Watts Guerra argues that this approach improperly uses the claimants’ net recovery

of 950M, and that use of the gross recovery of 1.51B yields a contingent fee of

approximately 7 percent (which it argues is far too low a percentage). Of course, it is not

unreasonable to use the plaintiffs’ actual recovery (approximately 950M), which accounts

for a method in which all costs and expenses (in this case, expenses paid in the form of a

                                            19
fee award to other attorneys whose work led to the recovery) are deducted before the

contingent fee percentage is applied to the resulting net amount.           Indeed, as MDL

leadership points out, Watts Guerra’s own fee contracts require it to pay any expenses out

of its own fee share. Here too the IRPAs have effectively been given a larger contingent

fee percentage, but that gross award is decreased to account for the payment of common

benefit fees.

       In the end, of course, this is a matter of semantics, as the key is the amount that will

reasonably compensate IRPAs for having asserted individual claims. The Court agrees

with the special master that an effective 10 percent contingent fee for IRPAs (as determined

on the basis of the clients’ actual distribution from the settlement fund) is appropriate here.

       The Court does agree with Watts Guerra and Toups / Coffman, however, that, for a

different reason, the 10 percent allocation to the IRPA pool will likely fall short of an

effective 10 percent contingent fee. These objectors argue that if 48 percent of claimants

were represented by individual counsel, the eventual recovery by those represented

claimants will likely prove to be a much higher percentage of the total recovery by all

claimants, for the reason that the larger farming operations (with more bushels and thus

with a larger recovery) are more likely to have retained counsel at a higher rate than farmers

with smaller yields.9 The Court agrees that it is likely that represented claimants will



       9
        For example, Watts Guerra notes that at one time it was estimated that its clients
represented 39 percent of all claims but also represented 49 percent of the corn harvest. In
addition, a recent report by the claims administrator reveals that within subclass I, whose
members will receive the largest recovery, approximately 54 percent of claimants are
represented by counsel.
                                              20
recover more than 50 percent of the total recovery by all claimants. Accordingly, in order

to achieve a likely effective contingent fee closer to 10 percent, the Court increases the

allocation recommended in the R&R by two points, and it allocates 12 percent of the total

fee award to the IRPA pool.

       In addition, in light of this modification, the Court does not accept the special

master’s recommendation that recovery by IRPAs be capped at 10 percent of their clients’

recovery with distribution of any residual amount in the IRPA to attorneys performing

common benefit work. The Court concludes that 12 percent of the total fee award

represents a reasonable total amount of fees awarded to IRPAs (in addition to any awards

from the common benefit pools), and thus the entire 12 percent allocated to the IRPA pool

shall be distributed to IRPAs on a pro rata basis tied to the recovery by IRPA clients. Thus,

effective contingent fees for IRPAs are not capped at at any particular percentage, but

rather are limited only by the size of the IRPA pool. Hossley-Embry’s objection relating

to the recommended distribution of an IRPA residuum is thus sustained. Moreover, any

objection to the amount recommended for allocation to the IRPA pool is hereby granted to

the extent of these modifications by the Court to the master’s recommended allocation.

       5.     The Court does intend that its fee award from the settlement fund cover all

fees recovered by attorneys on contingent fee contracts relating to claims included in this

settlement. As discussed above, this Court has the authority and duty to determine the

amount of reasonable fees paid to attorneys from the settlement fund, and because any

further contingent fee payments would necessarily come from proceeds from the settlement

fund, the Court can and does prohibit any such additional payments. To be clear, any

                                             21
attorney representing a client on a contingent fee basis relating to claims covered in this

settlement may recover attorney fees only from the pools created by this order, allocated

from the Court’s total one-third fee award, and that attorney may not recover any additional

fees from the client’s recovery based on any contingent-fee contract. An attorney may not

recover more than a reasonable fee, and the Court has determined that awards from these

pools provide a reasonable fee to all attorneys involved in the settled claims; thus,

attorneys’ recovery of contingent attorney fees must be so limited.

       6.     No attorney has objected to the master’s recommendation that “any IRPA

making a claim for fees be required to produce, for review by the Special Master, a retainer

agreement and/or a power of attorney from the Class Member on whose behalf the IRPA

is claiming before it can be paid.” The Court concludes that such a requirement is

reasonable, and it therefore adopts it as recommended.

       7.     The Court rejects the special master’s recommendation for a limited right of

appeal to the master if an IRPA believes that a fee award is insufficient based on “unique

and exceptional circumstances.” The Court is not persuaded that such an exception (which

the master indicates would be exceedingly narrow) is necessary. Again, IRPAs are eligible

to receive allocations of fees from the common benefit pools, and if an IRPA actually

performed an extraordinarily atypical amount of substantive work to litigate these claims,

such work is more properly compensated by an award from the other pools, to the extent

such work benefitted the settlement class (and thus was reasonably performed in light of

and despite the work on similar cases being performed by other attorneys – particularly

Kansas and Minnesota lead counsel – in this mass action). Similarly, if an IRPA incurred

                                            22
expenses in litigating the claims, such expenses may be recovered separately (even, as

discussed below, if the IRPA has not previously filed an application for fees or expenses).

No other circumstance would justify an larger award of reasonable fees from the IRPA

pool, and the Court therefore declines to create any such exception while allocating to the

IRPA pool.

       8.     The Court adopts the special master’s recommendation to reopen the

application period so that IRPAs who have not yet filed an application for attorney fees

may still seek an award of fees from the IRPA pool. It is true that the Court, in its

preliminary approval order, stated that any person seeking attorney fees, expenses, or

service awards from the settlement fund was required to file a motion by a particular

deadline. That order did not necessarily make clear, however, that recovery on contingent-

fee client contracts would be prohibited and that the Court’s application process constituted

the sole avenue for recovery of any contingent fee whatsoever. Any such lack of clarity

was exacerbated by language in the long-form class notice approved by the Court, which

advised only that if a class member previously hired an attorney but wished to remain in

the settlement class, the member should discuss the issue of attorney fees with his or her

lawyer; and that if the class member chose to hire a lawyer at that point, he or she would

be responsible for the lawyer’s fees and expenses. Thus, because it is prohibiting the

recovery of any contingent attorney fees beyond those awarded by the Court from the

allocation pools, the Court deems it appropriate to allow IRPAs an additional opportunity

to request a fee award. Such an accommodation should practically eliminate the possibility

that an attorney is unfairly left without any fee. On the other hand, the Court’s previous

                                             23
order provided sufficient notice of the requirement of a motion by any attorney claiming

fees for common benefit work; therefore, the recovery by new applicants is limited to

recovery from the IRPA pool.

       In addition, although the master’s recommendation does not appear to extend so far,

the Court will permit any new applicants also to seek an award of reasonable expenses,

which application will be considered with all other expense requests. As discussed above,

allowing all IRPAs the opportunity to recover their reasonably-incurred expenses bolsters

their effective contingent-fee recovery and eliminates the need for an extraordinary-

circumstances exception. In light of the class notice’s statement that members would be

responsible for fees charged by newly-retained counsel, however, the Court will not allow

fees to be awarded from the IRPA pool to – or contingent fees to be recovered by – any

IRPA retained only after the Court’s preliminary approval of the settlement; any such fee

would not be reasonable in light of the simple claims process.

       Accordingly, any attorney who represented a settlement class claimant with respect

to the claims covered by this settlement, prior to preliminary approval of the settlement,

and who is not included in any fee or expense application previously submitted, may file

in this Court, on or before January 18, 2018, a petition for an award from the IRPA pool

or for an award of expenses. The petition should include a list of all claimants represented

by that attorney. Moreover, in seeking an award of reasonable expenses, the applicant

should be guided by the expense standards adopted by the Court herein. The applicant

must also comply with any requirement of the special master (such as the requirement that



                                            24
a retainer agreement be provided) relating to claims from the IRPA pool or claims for

expenses.

       9.     Finally, the Court adopts the master’s recommendation (and overrules any

objection thereto) that specific awards from the IRPA pool be administered by this Court,

in consultation with the Minnesota state court and the Illinois federal court, regardless of

where an IRPA’s cases were filed. As noted by the special master, such an arrangement

allows for a consistent distribution of fee awards from the IRPA pool.

       Watts Guerra objects to this delegation to the MDL court, based on the settlement

agreement’s provision that “[m]atters arising from client fee contracts and referring counsel

referral agreements” involving the Clark law firm or involving Minnesota state court

plaintiffs shall be subject to the jurisdiction of the Illinois federal court and the Minnesota

state court respectively. To the extent that this order (which allocates to the IRPA pool and

prohibits any additional contingent fee recovery) involves a matter arising from client fee

contracts or referral agreements, any jurisdictional requirement in the settlement agreement

has been satisfied, as the other two courts expressly approve this order. Any further dispute

– for instance, concerning the proper calculation of the IRPA award – would arise from

this Court’s allocation order (which provides the basis for any recovery of IRPA fees), and

thus would not arise from client fee contracts (which no longer may serve as the basis for

fees). Therefore, the settlement agreement does not prohibit the exercise of jurisdiction by

this Court over any future disputes concerning awards from the IRPA pool.

       The Court adopts the following procedure for distribution from the IRPA pool.

Once the amount of each claimant’s recovery from the settlement fund has been

                                              25
determined, the claims administrator, with oversight by the special master, shall calculate

the pro rata IRPA award to be made from the IRPA pool to each attorney who has applied

for a fee award, and the amount of an attorney’s proposed IRPA fee award shall be

communicated to that attorney, who shall have the opportunity to object to the calculation

by the administrator. After the administrator has attempted to resolve any objection, the

master shall file a report and recommendation concerning the proposed distribution of the

IRPA pool to particular attorneys or law firms, in which the master shall note any

outstanding objections and her recommendations concerning those objections. Objections

to that report and recommendation may be filed within 14 days, and the Court will then

resolve any such renewed objections.

              D.     Three Common Benefit Pools

       1.     The Court next turns to the special master’s recommendations concerning

allocation from the total attorney fee award to the three common benefit pools. In the

R&R, the master assigns each attorney fee applicant to one of three pools, and she

recommends allocating 50, 24, and 16 percent to the Kansas MDL, Minnesota state court,

and Illinois federal court pools respectively.

       2.     The Court adopts the recommendation concerning the assignment of

attorneys and law firms and attorney groups to the three pools, as set forth in Exhibit 2 to

the R&R. No firm objected to its own placement within one of the three pools. Clark /

Phipps objects to the placement of Heninger Garrison Davis (HGD) within the Illinois pool,

but the Court overrules that objection, which Clark / Phipps has asserted in an effort to

increase its own eventual allocation. Although HGD performed common benefit work

                                             26
approved by the Kansas MDL leadership, it litigated one of the major consolidated cases

in Illinois federal court. Accordingly, it is reasonable and appropriate to assign HGD to

the Illinois pool. Moreover, the particular placement of HGD is not particularly prejudicial

to any attorney, as the allocation among the three pools by the Court (and by the master)

accounts for the placement of HGD within the Illinois pool (which is to say that if the

objection were sustained and HGD were placed elsewhere, the Court would then make a

different allocation among the three pools).

       The Court also clarifies that each applicant will eventually receive an award of fees

based on its common benefit work anywhere, performed with respect to cases in any

jurisdiction, regardless of the particular pool into which the applicant is placed. Each

applicant is placed into a single pool so that all of its common benefit contributions may

be considered by a single court in the next phase. Thus, the Court grants the request by

Johnson Becker for clarification on this point.10

       3.     Only the Clark / Phipps group, the HGD group, and one other smaller firm

(the Eiland firm) have been placed in the Illinois pool. Both Clark / Phipps and HGD argue

that the R&R undervalues these attorneys’ contributions to the ultimate recovery and thus

that the Illinois pool allocation should be increased from the master’s recommended



       10
          It was noted at the hearing that the R&R inadvertently places the Paul firm in both
the Kansas and Minnesota pools. It was further revealed, however, that that firm is perhaps
unique with respect to the amount of approved common benefit work performed in both
jurisdictions, and that Kansas and Minnesota leadership have anticipated a common benefit
award for that firm from both pools. Thus, the Court will not alter the placement in two
pools of this one firm, with the assumption that eventual allocations will mindfully ensure
a fair recovery by the firm.
                                               27
allocation of 16 percent of the total fee award (with Clark / Phipps arguing that this is

particularly so if HGD is placed in this pool). At the same time, Bassford Remele argues

that the R&R overvalues the contributions of those in the Illinois pool. Watts Guerra also

would reduce the Illinois share, as would some objectors who seek an increased share for

the IRPA pool.

       The Court adopts the master’s recommendations concerning the relative

contributions of the Illinois pool constituents and the relative percentage allocations among

the three pools, and the Court therefore overrules all objections concerning the proper

allocation to the Illinois pool.    The Court concludes that the master’s allocation is

reasonable for all of the reasons stated by her, including a consideration of the applicable

Johnson factors. The Court agrees that the cases in Illinois provided a valuable third front

in the overall litigation against Syngenta, which created additional pressure on Syngenta to

resolve the litigation. In particular, the two main cases in Illinois federal court (Poletti and

Tweet) involved briefing and discovery on behalf of thousands of plaintiffs, whose counsel

obtained favorable rulings on issues such as the Illinois court’s jurisdiction and application

of the economic loss doctrine. In addition, as noted, HGD performed work with the MDL

leadership to benefit the overall litigation, and the Clark / Phipps group also filed hundreds

of other cases in various courts. Mr. Clark also played an important role in helping to

negotiate the settlement. Thus, the contributions of the Illinois firms were not trivial or

insignificant, and a substantial allocation is warranted.

       At the same time, however, the Court agrees with the special master that those

contributions were outstripped to a considerable degree by the contributions made by the

                                              28
constituents of the other two pools. For instance, unlike their peers in Kansas and

Minnesota, the Illinois attorneys did not try (or begin the trial of) any of their cases against

Syngenta. Clark / Phipps and HGD did secure some important rulings from the Illinois

federal court, but for the most part those rulings followed similar rulings after litigation of

the same issues in this Court and the Minnesota court, which allowed the Illinois attorneys

to rely to a great extent on work that had already been performed by other attorneys. The

successful resolution of this litigation was most driven by the successes achieved in the

Kansas MDL (including a favorable trial verdict and the specter of additional class trials

to come) and the massive consolidated action in Minnesota; Illinois provided an additional

front, but that front clearly ranked third in the pecking order. Moreover, it must be noted

(especially when considering any sort of lodestar crosscheck) that much of the work by

Clark / Phipps on behalf of ethanol plants and against other members of the grain trade

ultimately proved unsuccessful, which defeats bolstered Syngenta’s position and thus did

not contribute to achievement of the settlement. These factors support an allocation to the

Illinois pool that is much lower than the allocations to the other two pools.

       These competing points must be weighed, and the Court concludes that the special

master strikes a reasonable balance in her allocation to the Illinois pool relative to the

allocations to the other pools.      Moreover, as the special master notes, her relative

allocations are somewhat supported by the post-settlement fee-sharing agreement

involving Kansas leadership, Minnesota leadership, and Clark / Phipps, as the history of

that agreement suggests that those signatories themselves considered the relative



                                              29
contribution on the Illinois front to be less than that on the Minnesota front and far less

than that on the Kansas front.

       4.     Minnesota leadership did not object to the special master’s allocations to the

three common benefit pools. Only Watts Guerra has objected to the Minnesota pool

allocation; it argues that that allocation is too small and should be closer to the Kansas

allocation. The Court overrules that objection, and it adopts the R&R’s reasonable

allocation among the three common benefit pools.

       As discussed in the R&R, the contribution to the ultimate settlement class recovery

by attorneys in the Minnesota pool was significant, but that contribution did not approach

that made by the attorneys in the Kansas pool, especially in litigating the MDL. In

Minnesota, two trials were started, but only in the Kansas MDL did plaintiffs obtain a

verdict against Syngenta. The MDL drove the entire litigation against Syngenta, and for

the most part the MDL proceeded on an earlier track than the Minnesota consolidated

litigation. Plaintiffs’ counsel in the MDL achieved the first major rulings on dispositive

motions; they took the lead on investigation and discovery, including retaining and

preparing and attacking experts; and they won the certification of eight statewide classes.

MDL counsel also successfully opposed Syngenta’s attempt to create federal jurisdiction

under the federal common law of foreign relations, which victory ultimately allowed the

multiple fronts to be maintained. Syngenta’s greatest exposure came from the MDL, in

which it had already suffered one adverse class action verdict, trials for the other seven

certified classes had been scheduled (in which Syngenta would again face the possibility

of punitive damage awards), and certification of at least 12 other statewide classes loomed.

                                            30
In addition, as discussed in the R&R, Chris Seeger, who is included as a member of the

Kansas pool, contributed more than any other attorney in accomplishing the settlement of

the litigation. Finally, as noted above, the fee-sharing agreement shows that the Kansas

and Minnesota leadership both believed that the Kansas attorneys should receive a

significantly greater award of fees than the Minnesota attorneys. The Court concludes that

the master’s relative allocation to the Minnesota pools is reasonable and should be adopted.

         5.    That leaves the allocation to the Kansas pool. Other than Watts Guerra, as

discussed, no attorney has objected to an allocation by which the Kansas pool receives a

far greater percentage of the total attorney fee award than the other two common benefit

pools.    For the reasons already discussed, the attorneys in the Kansas pool easily

contributed the most to the class settlement, and those attorneys therefore deserve the lion’s

share of the fee award. The master’s allocation to the Kansas pool is reasonable, and the

Court adopts the master’s relative allocations.

         6.    The Court has already concluded that the allocation to the IRPA pool should

be increased from the 10 percent recommended by the master to 12 percent of the total

attorney fee award. That two-percent increase requires a reduction in the percentages

allocated to the three common benefit pools. Taking one percent from the Kansas pool and

0.5 percent each from the Minnesota and Illinois pools accomplishes that reduction in a

fairly proportional manner. Accordingly, the Court allocates the total fee award among the

four pools as follows:

         $60,400,000.00     (12%)          IRPA pool
         $246,633,333,33    (49%)          Kansas MDL common benefit pool
         $118,283.333.33    (23.5%)        Minnesota state court common benefit pool

                                             31
         $78,016,666.67      (15.5%)       Illinois federal court common benefit pool


         $503,333,333.33     (100%)        Total attorney fee award


         7.    In the R&R, the special master has not attempted to define the scope of the

common benefit work that will be compensated from the three common benefit pools in

the next phase of allocation, except that the master has made clear her recommendation

that such work should not be limited merely to work approved and audited by Kansas or

Minnesota leadership pursuant to CBOs entered by the courts. The Court adopts that

recommendation, and it agrees that the three common benefit pools shall be allocated

among particular attorneys based on any work that benefitted the settlement class, whether

or not such work was performed pursuant to any CBO. It is this understanding of common

benefit work that the Court has applied in allocating percentages of the total attorney fee

award to the three common benefit pools.11 No objector has argued in favor of a narrower

scope of common benefit time for purposes of allocation from the three common benefit

pools.

         Moreover, although allocation from the three common benefit pools will take place

in the next phase, the Court deems it appropriate to make a few remarks concerning how

the three courts will consider certain types of work in making that allocation, with the intent

that such considerations be consistent across the three pools. First, the courts will consider

as common benefit work any work, either in litigating the claims or in pursuing the


          In the same way, when the Court refers to “common benefit” pools or work in
         11

this order, this broader meaning is intended.
                                              32
settlement with Syngenta, that contributed to the settlement and the ultimate recovery by

the settlement class, thereby benefitting the entire settlement class. Second, as mentioned

above, the courts do not consider work performed in recruiting clients to have inured to the

common benefit of the settlement class. Third, work performed for particular individual

clients may still be considered common benefit work if that work provided a benefit to the

entire settlement class. For instance, many objectors have argued that work to complete

and submit plaintiff fact sheets (PFSs) pursuant to court orders should be considered

common benefit work for purposes of allocation from the common benefit pools. The

courts agree that work completing a significant number of PFSs that were actually

submitted to courts or Syngenta could benefit the entire settlement class. In considering

such work (and other work), however, the courts will be mindful that the work would not

reasonably have been undertaken at the highest attorney rate, for instance because much of

the work could reasonably have been completed by lesser-experienced attorneys or even

by paralegals or other staff. The same would be true, for example, for work drafting

identical complaints (after drafting the first one) for multiple plaintiffs, or work submitting

claims (in light of the ease of doing so). In short, although much work may qualify as

common benefit work if sufficiently impactful or if on behalf of a large number of

plaintiffs, not all common benefit work will be weighed equally in the allocation from the

common benefit pools.

       8.     The Court hereby extends the appointment of Ms. Reisman as special master

to oversee the distribution of attorney fees, expenses, and service awards by the

administrator as finally allocated by the courts, until that distribution has been completed.

                                              33
       9.      No objection has been lodged to the master’s recommendation that the

Kansas MDL court, the Minnesota state court, and the Illinois federal court be responsible

for the allocation to attorneys in the next phase from the Kansas, Minnesota, and Illinois

common benefit pools respectively.          That approach reasonably comports with the

settlement agreement and the understanding of counsel. Moreover, each court is most

familiar with the litigation in the cases before it, and thus is in the best position to determine

a reasonable allocation from its particular pool to the applicants assigned to that pool. Each

court will enter an order establishing a process by which to accomplish its assigned

allocation.



       III.    Expenses

       By their fee and expense applications, attorneys have requested a total of

$48,842,866.12 in expenses, and although the special master has not recommended

approval of any particular requests, she has made various recommendations in her R&R

concerning expenses, to which no attorney has objected. The Court therefore adopts those

recommendations, which the Court concludes are reasonable and appropriate.

       First, the Court shall award reimbursement of reasonable expenses from the

settlement fund, separate from the one-third award of attorney fees.

       Second, the Court orders that the standards and limitations contained at pages 12

through 14 of the Court’s CBO of July 27, 2015, shall apply here and govern the Court’s

determination of reasonable expenses that may be reimbursed from the settlement fund.

Those standards set limits for travel expenses (airfare, hotel, meals, cash outlays, car rental,

                                               34
mileage) and other expenses (telephone charges, shipping, postage, fax and photocopy,

computer research). Such limitations are typically applied by courts and by business

clients, and because they were announced in the CBO at an early stage of the litigation, it

is appropriate that they govern here. The Court notes (as does the special master) that items

not included in the CBO (such as advertising and expenses for recruiting or entertainment)

generally constitute firm overhead, and items properly considered overhead will not be

reimbursed as reasonable expenses.

       Third, the special master shall perform an additional review of expenses, and she

may require the submission by applicants of supplemental documentation (particularly

with respect to miscellaneous expenses, air travel, and meal expenses). Upon completion

of that review, the master shall file a further report and recommendation concerning awards

for reimbursement of expenses from the settlement fund.

       Fourth, the Court intends that attorneys representing individual clients on a

contingent fee basis shall recover expenses only as awarded by the Court. Thus, such

attorneys shall be prohibited from collecting any other expenses from their clients related

to this representation under any contingent fee contract. As with fees, this will ensure that

awards are reasonable and that the settlement class members recover from the settlement

fund on equal terms (whether or not they retained counsel). In light of this prohibition, the

Court deems it appropriate to reopen the period for applications for reimbursement of

reasonable expenses. The same procedure and deadline set out above with respect to new




                                             35
IRPA pool fee applications shall also apply with respect to new requests for reimbursement

of expenses. See supra Part II.C.8.12

       Fifth and finally, any awards of reasonable expenses from the settlement fund shall

be made by this Court, as presumed by the special master in the R&R. It is reasonable for

a single court to award all expenses, so that the standards may be applied consistently to

all expense applications, and no attorney has argued to the contrary.



       IV.    Service Awards

       The settlement agreement provides that firms may petition the Court for service

awards for representative and bellwether plaintiffs in recognition of their service to the

settlement class. In the R&R, the special master concludes that all of the requested service

awards are reasonable, and she recommends that the Court grant those requests. No party

has objected to that recommendation. The Court agrees that the requested awards are

reasonable and appropriate. The Court therefore adopts the master’s recommendation,

grants the requests, and approves service awards in the total amount of $2,782,500, in the

amounts and to the recipients set forth in Exhibit 3 to the R&R.



       IT IS THEREFORE ORDERED BY THE COURT THAT the special master’s

Report and Recommendation (Doc. # 3816) is hereby adopted in part as set forth herein.


       12
         For this reason, and because the master has not yet recommended particular
expense awards, the Court declines to adopt the master’s recommendation that it approve
expenses in this order up to a maximum amount represented by the total of the initial
expense applications.
                                            36
The following objections are sustained in part to the extent that the Court has altered the

master’s recommendations concerning the IRPA pool: Bassford Remele, P.A. (Doc. #

3823); Hossley-Embry (Doc. # 3825); Paul Byrd Law Firm, PLLC (Doc. # 3826); Toups /

Coffman (Doc. # 3827); Clark / Phipps Group (Doc. # 3832); The Hecker Law Group (Doc.

# 3833); Watts Guerra LLP (Doc. # 3836); Shields Law Group, LLC (Doc. # 3840); and

Kirk Law Firm (Doc. # 3842). Those objections are otherwise overruled. The objection

by Heninger Garrison Davis, LLC (Doc. # 3835) is overruled in its entirety.



       IT IS FURTHER ORDERED BY THE COURT THAT Johnson Becker, PLLC’s

request for clarification (Doc. # 3838) is granted, as set forth herein.



       IT IS FURTHER ORDERED THAT the special master shall file a further report

and recommendation concerning awards for reimbursement of expenses from the

settlement fund.



       IT IS SO ORDERED.



       Dated this 31st day of December, 2018, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                             37
Upon consultation, approved by:

                                       s/ David R. Herndon
                                       David R. Herndon
                                       District Judge
                                       United States District Court
                                          for the Southern District of Illinois



                                       s/ Laurie J. Miller
                                       Laurie J. Miller
                                       District Judge
                                       District Court of Hennepin County,
                                              Minnesota




                                  38
